DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 16 and 19, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17, which depends from claim 16, recites “centre axis (x1) of the tubular end section has an angle x of 25°-90° in relation to the end wall” the limitation does not further limit the subject matter of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Sr. (US D476451S henceforth Morgan) in view of Hamed (FR 2859876, translation). 
Regarding claim 1, Morgan teaches a drop tube  for providing food to an animal in a milking stable, said drop tube (see figure 1 below) configured to receive food from a food container arranged vertically above the drop tube (see figure 1 below), said drop tube comprising: a tubular connection section  configured to be connected to a food container (see figure 1 below); a tubular mid-section (see figure 1 below) a first end thereof connected to the connection section (see figure 1 below); and a tubular end section (see figure 1 below), which is connected to a second end of the tubular mid-section, the tubular end section having an opening (see figure 1 below) in a tubular wall portion of the tubular end section (see figure 1 below), and wherein the tubular end section has an end wall at a terminal end of the tubular end section that intersects a centre axis (x1) of the tubular end section (see figure 1 below) but is silent on to deliver 
Regarding claim 2, Morgan as modified by Hamed teaches the invention substantially as claimed and Morgan further teaches wherein said opening in the tubular wall portion of the tubular end section extends from the end wall towards the tubular mid-section (see figure 1 below).
Regarding claims 3 and 15, Morgan as modified by Hamed teaches the invention substantially as claimed and Morgan further teaches wherein said opening  in the tubular wall portion has an area A (fig. 1), and the tubular end section defines a channel which has a cross-sectional area B, such that O.5xB < A < 2xB (fig. 1).


    PNG
    media_image1.png
    1090
    701
    media_image1.png
    Greyscale

Regarding claims 4, 16 and 17, Morgan as modified by Hamed teaches the invention substantially as claimed and Morgan further teaches wherein the centre axis (x1) of the tubular end section has an angle a of 25°-90° in relation to the end wall (fig. 1)
Regarding claim 5, Morgan as modified by Hamed teaches the invention substantially as claimed and Morgan further teaches wherein the end wall presents a plane that is perpendicular to the centre axis (xl) of the tubular end section (fig. 1).
Regarding claim 6, Morgan as modified by Hamed teaches the invention substantially as claimed and Morgan further teaches wherein the end wall extends in a It would have been an obvious matter of design choice to make the different portions of the drop tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 7, 18, 19 and 20, Morgan as modified by Hamed teaches the invention substantially as claimed and Morgan further teaches wherein the tubular mid-section has a mid-section centre axis (x2), and that the centre axis (xl) of the tubular end section extends at an angle beta in relation to the mid-section centre axis (x2) of the tubular mid- section (see figure 1 above) but is silent on the tubular end section extending at an angle beta of at least 100° in relation to the mid-section centre axis. It would have been an obvious matter of design choice to make the different portions of the drop tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Morgan as modified by Hamed teaches the invention substantially as claimed but fails to teach wherein said angle beta is in a the range of 120°-145°. It would have been an obvious matter of design choice to make the different portions of the drop tube of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al..
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Hamed, as applied to claim 1 above, further in view of Jaggernauth (US D457399).
Regarding claim 10, Morgan as modified by Hamed teaches the invention substantially as claimed but fails to teach wherein the tubular connection section is more flexible than the tubular mid-section and the tubular end section. However, Jaggernauth teaches a flexible tubular section. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Morgan’s tube with a flexible section as taught by Jaggernauth to allow the tube to be easily manipulated to be used in various spaces.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (WO 2013/137804) in view of Gaty (US 2711217) in view of Morgan.
Regarding claim 11, Nilsson teaches a rotary parlor (Abstract) equipped with an animal feeding device with a food container (6) but fails to teach that the food container has a bottom wall in which there is provided an opening and a tubular outlet, said animal feeding device comprising a drop tube according to claim 1, wherein the tubular connection section of the drop tube is connected to the tubular outlet of the food container. However, Gaty teaches a food container (11) having a bottom wall in which there is provided an opening and a tubular outlet (26, col. 2, ll. 23-25) that can be installed above the feeding trough to allow the feed to be automatically dispensed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nilsson’s system with a tube feeder as taught by Gaty to allow the feeder to be automatically filled only when a stall is occupied. And Morgan teaches an 
Regarding claim 12, Nilsson as modified by Gaty and Morgan teaches the invention substantially as claimed and Nilsson further teaches further comprising a food manger (6, pg. 9, ll. 4-5) but fails to teach wherein the drop tube extends into the food manger. It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the drop tube into the food manger to prevent waste, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 13, Nilsson as modified by Gaty and Morgan teaches the invention substantially as claimed Gaty further teaches wherein the centre axis of the 
Regarding claim 14, Nilsson as modified by Gaty and Morgan teaches the invention substantially as claimed Nilsson further teaches further comprising a rotating part on which there is provided a plurality of food mangers (6) side by side in a circular arrangement around a rotating axis of said rotating part (pg. 10, ll. 10-14), wherein the centre axis of the tubular end section of the drop tube extends in a tangential direction relative a direction of rotation of the rotating part (the tubular end section of an automatic feed box attached to Nilsson’s rotary parlor would extends in a tangential direction relative a direction of rotation of the rotating part).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EBONY E EVANS/Primary Examiner, Art Unit 3647